Citation Nr: 0522273	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  97-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for psoriasis with 
arthritis of multiple joints.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in Newark, 
New Jersey that, in pertinent part, denied service connection 
for psoriasis with arthritis involving multiple joints, and 
for hypertension.  In April 1999 and January 2004, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  Psoriasis with arthritis of multiple joints was first 
diagnosed many years after service, and is not of service 
origin or related to any incident of service.

2.  Hypertension was first diagnosed many years after 
service, and is not of service origin or related to any 
incident of service.


CONCLUSIONS OF LAW

1.  Psoriasis with arthritis of multiple joints was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the rating decision noted above, an April 1997 
statement of the case, a July 1999 statement of the case, and 
multiple supplemental statements of the case.  He was 
furnished with VCAA letters in June 2003 and January 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has submitted evidence, and VA examinations have been 
conducted.  The RO has obtained VA medical records, and 
attempted to obtain private medical records identified by the 
veteran.  No additional evidence appears forthcoming.  The 
veteran did not respond to a recent request for approximate 
dates of in-service treatment for the claimed conditions.  
The Board points out that although VA has a duty to assist 
the claimant in developing a claim, that duty is not a one-
way street.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from April 1966 to January 
1969.  A review of his service medical records reflects that 
in a report of medical history dated in March 1966, the 
veteran gave a history of swollen or painful joints.  He 
denied skin diseases, and denied high blood pressure.  The 
reviewing examiner noted that the veteran had a history of a 
swollen gland, not a joint, due to an upper respiratory 
infection.  On entrance examination in March 1966, his skin, 
upper extremities, lower extremities and spine were listed as 
clinically normal.  His blood pressure was 130/70.  In a 
December 1968 dental patient history, the veteran said he had 
never been treated for high blood pressure.  In a January 
1969 report of medical history, the veteran denied swollen or 
painful joints, skin diseases, and high blood pressure.  On 
separation examination in January 1969, the veteran's skin, 
upper extremities, lower extremities and spine were listed as 
clinically normal.  His blood pressure was 138/76.  Service 
medical records are negative for treatment of a skin 
disorder, arthritis, or hypertension.

Post-service medical records are negative for treatment of a 
skin disorder or hypertension until the mid-1990s.  VA 
outpatient treatment records dated from 1996 to 1997 reflect 
treatment for psoriatic arthritis and hypertension.  A 
January 1996 treatment note reflects that the diagnostic 
impressions were psoriasis, arthritis, and elevated blood 
pressure.  An April 1996 treatment note reflects that the 
veteran reported that he had psoriasis for years.  He was 
diagnosed with psoriatic arthritis and mild cutaneous 
psoriasis.  A July 1996 treatment note reflects a diagnosis 
of hypertension.

In June 1996, the veteran submitted a claim for service 
connection for psoriatic arthritis.

In an Authorization and Consent to Release Information to the 
VA (VA Form 21-4142) dated in July 1996, the veteran reported 
that he was treated for a locked elbow by Dr. Floriani in 
approximately 1978 or in the 1980s.

At a July 1996 VA general medical examination, the veteran 
reported that he had psoriasis for the past 30 years.  He 
gave a history of multiple joint involvement with psoriasis 
for about ten years, with complaints of intermittent pain and 
swelling in various joints.  He denied hypertension.  On 
examination, his blood pressure was 180/110.  The pertinent 
diagnoses were psoriasis with arthritis involving multiple 
joints, and hypertension.

At a July 1996 VA joints examination, the veteran reported 
that he developed psoriasis during service, and that more 
recently, he developed psoriatic arthritis.  He said that 
twenty years ago, his right elbow bothered him.  He related 
that two years ago, he developed soreness and swelling in 
multiple joints in his hands and right knee.  Six months ago, 
he developed more pronounced swelling and pain in multiple 
foot joints, toes, the left ankle, and right wrist.  The 
veteran was currently being treated for this condition at a 
VA Medical Center (VAMC).  The examiner indicated that he was 
not certain that the elbow complaints (of twenty years ago) 
were psoriatic arthritis or not.  He noted that the psoriasis 
was under pretty good control with the skin involved around 
his umbilicus, elbows, and buttocks.  The diagnosis was 
psoriatic arthritis involving the hands, wrists feet, ankles, 
and knee.  The examiner added that an X-ray study was not 
necessary as the diagnosis of psoriatic arthritis was 
definite.

By a statement dated in September 1996, the veteran contended 
that he incurred psoriasis during service.  He recalled 
receiving a topical salve in 1967.  He said that his ex-wife 
reminded him that he was treated by a dermatologist, Dr. 
Rozan, in 1969 or 1970.  He also stated that his doctor 
diagnosed psoriatic arthritis in the 1980s, and that this 
doctor retired five years ago.  He reiterated his assertions 
in subsequent statements.

By a letter dated in September 1996, a private physician, Dr. 
L.P. Floriani, indicated that no records were available 
pertaining to the veteran.

In a VA Form 21-4142 dated in September 1996, the veteran 
reported that he was treated for psoriasis by Dr. Rozan in 
1969 or 1970.

In an October 1996 affidavit, the veteran's ex-wife stated 
that she recalled that the veteran was treated for a skin 
condition in 1967, when they were stationed in Germany.  She 
said that the condition was not treatable with over-the-
counter medication, and that he was prescribed a tar-like 
substance for his skin lesions.  She added that although he 
used the ointments regularly, his condition worsened and the 
lesions spread to other parts of his body.

By a letter dated in December 1996, the RO asked a private 
physician, Dr. Wyse, to provide medical records pertaining to 
the veteran dated from 1965 to 1990.  Dr. Wyse did not 
respond.

By a letter dated in December 1996, Dr. Rozan indicated that 
he no longer had records relating to the veteran dating back 
to 1969.

By a statement dated in March 1997, the veteran reiterated 
his assertion that he had psoriasis during service, and added 
that no one in his family ever had psoriasis.  In May 1997, 
he reiterated his assertions, and contended that some of his 
service medical records were missing, since he recalled being 
treated for a skin disease in Germany in 1968.  He stated 
that no one in his family had arthritis or joint disease.  He 
said Dr. Wyse treated him for psoriatic arthritis.  By a 
statement dated in November 1997, he said his skin disorder 
began in 1967, and enveloped his body by 1970.  He reported 
private treatment for psoriasis and joint pains beginning in 
1969.  He contended that he incurred arthritis as a result of 
sleeping outside for extended periods in service, during very 
cold weather.

VA medical records dated from 1998 to 2003 reflect treatment 
for a variety of conditions, including psoriasis, psoriatic 
arthritis and hypertension.  An April 1998 progress note 
reflects that the veteran reported that his psoriasis began 
30 years ago, and he received topical therapy at that time, 
but did not have therapy for many years until two years ago 
when he began to have topical therapy by a dermatologist.  He 
reported that his psoriatic arthritis began 25 years ago but 
he did not seek medical attention at that time.  He began to 
have joint pain and then sought treatment, with no 
improvement.  Psoriatic arthritis was diagnosed in 1996 at a 
VAMC.

In April 1999, the Board remanded the case to the RO, partly 
to obtain records from the Social Security Administration 
(SSA), and partly to attempt to obtain additional service and 
VA medical records.

In May 1999, the RO received SSA records which reflect that 
the SSA determined that the veteran became disabled in 
January 1995 due to a primary diagnosis of osteoarthrosis and 
allied disorders, and a secondary diagnosis of psoriasis and 
similar disorders.  Medical records are associated with the 
SSA decision, including a report of a February 1998 medical 
evaluation by a private physician, P. Caragine, MD.  The 
report reflects that the veteran reported that his four 
brothers had hypertension.  He reported that in the late 
1970s, his right elbow became stiff and sore.  He said that 
his doctor told him he had bursitis of the elbow, but his 
treatment was not helpful.  He related that at the same time, 
he began to have pain in the shoulders and cervical spine, 
and in the late 1980s he began to have low back pain.  He 
reported that his psoriasis rashes began at age 21 or 22, and 
worsened in 1990 and 1991, when his various joints began to 
hurt.  The examiner diagnosed, in pertinent part, psoriatic 
arthritis and essential hypertension.

In July 2001, the RO received a response from the National 
Personnel Records Center (NPRC), which indicated that no 
service medical records were found pertaining to the veteran.  
It was noted that in order for the NPRC to locate clinical 
(hospital) records, additional information, including dates, 
was needed.

By a statement dated in December 2003, the veteran's 
representative asserted that a VA examination should be 
conducted to determine the etiology of the veteran's claimed 
conditions.

In January 2004, the Board remanded the case in order for the 
veteran to provide the dates of his reported in-service 
treatment for a skin disorder, and for another attempt to 
obtain additional service medical records.

By a letter dated in January 2004, the RO wrote to the 
veteran and asked him to provide the dates of his reported 
in-service treatment for a skin disorder.  The veteran did 
not respond.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis and hypertension, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for psoriasis with 
arthritis of multiple joints  and hypertension, which he 
asserts were incurred during military service.  The available 
service medical records are negative for a diagnosis of 
chronic psoriasis with arthritis of multiple joints, and for 
hypertension.  The veteran and his former wife have asserted 
that he was treated for a skin condition in service, and was 
prescribed an ointment for this condition.  While this 
assertion is credible, there is no medical evidence of such 
treatment, and the veteran and his former wife, as 
laypersons, are not competent to diagnose any skin disorder 
present at that time.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Multiple attempts to obtain additional service 
medical records have been unsuccessful, and the veteran has 
not responded to the recent request for approximate dates of 
his in-service treatment for the claimed conditions, and thus 
a search for additional in-service hospital treatment records 
could not be made.

Although the veteran asserts that he was treated for 
psoriasis ever since separation from service, and was treated 
for arthritis for many years, there is no medical evidence 
reflecting a diagnosis of psoriasis, psoriatic arthritis, or 
hypertension, until the mid-1990s.

The veteran's representative has contended that a VA 
examination is warranted to determine the etiology of current 
psoriatic arthritis and hypertension.  The Board finds that 
such an examination is not necessary to make a decision on 
the claim, as there is no medical evidence of the claimed 
conditions during service or for many years after service.  
38 U.S.C.A. § 5103A(d)(2).

The veteran has asserted that he incurred psoriasis with 
arthritis of multiple joints and hypertension during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu, supra.  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his claimed conditions began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  As the medical evidence does 
not demonstrate that the current psoriatic arthritis and 
hypertension were incurred in service, or that they were 
manifest to a compensable degree within the first post-
service year, service connection is not warranted for these 
conditions.

The preponderance of the evidence is against the veteran's 
claim for service connection for psoriasis with arthritis of 
multiple joints and hypertension.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for psoriasis with arthritis of multiple 
joints is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


